The opinion of the court was delivered, January 6th 1873, by
Thompson, C. J.
On the argument at bar, it seemed to me, that there was a want of definiteness in the instructions of the learned judge in answer to the points of the defendant, in order to exclude as an element of damages the manifest trespass of the driver of the car; but on further reflection this impression has yielded to a different conclusion. It is true the learned judge refused to charge as requested by defendant’s counsel, that the railway company was not liable for the wilful trespass of the driver of the car, hut he charged that it was responsible for the results of his conduct, if within the scope of his authority. It might have been more satisfactory if he had explained to the jury what was not within the scope of this authority, as disclosed by the testimony ; but in regard to the blow with the iron bar, by which the plaintiff was knocked from the platform of the car and fell under its wheels, he instructed the jury that the driver had no authority to do such an act. This, of course, withdrew it as an element of damages.
We do not say that in no case a blow may not be given by a conductor or a driver and be within the scope of his authority. It certainly may, when by resistance to proper authority it becomes necessary to execute that authority. No company would ever confer the authority to beat even trespassers, on their cars. But with the authority to remove them it is implied, if necessary, *124and the facts must show the necessity; if not, and injury occurs that would be entitled to be compensated, a company might be answerable to the injured party. In this case the blow knocked the plaintiff off the car, and then by culpable negligence the car was driven over his feet, and he was badly injured. The driving of the car was within the scope of the driver’s employment, and for this the company was answerable. It was for this that damages were given.
This subject has received some consideration in the case of Bagley v. The Manchester, Sheffield and Lincolnshire Railway Co., Eng. L. Rep. vol. 6, 415, Com. Bench. The substance of the decision is, that “ a person who puts another in his place to do a class of acts in his absence, necessarily leaves him to determine, according to the circumstances which arise when an act of that class is to be done, and trusts him for the manner in which it is done; consequently he is answerable for the wrong of the person so intrusted, either in the manner of doing such an act, under circumstances in which it ought not to have been done, provided that what is done is not done from any caprice in the servant, but in the course of the employment.” In that case the company was held answerable in damages to the extent of £200, for injury done a passenger by a porter who attempted to remove him from a train which he was rightfully on, but which the porter thought was the wrong train. It was held that as it was within the scope of the porter’s duty to remove persons not entitled to passage on the train, the company was liable to damages for the injury to the plaintiff in endeavoring to put him off, although the effort made was under a mistake. All this was because the porter supposed he was acting under legitimate authority, and so he was, but was mistaken in the exercise of it.
Our case was well decided, however, in holding the company, as between it and the plaintiff, answerable for what it did by its agent in the course of his employment, viz.: negligently driving over and maiming the plaintiff, it is said, for life.
We do not see any errors in the manner in which the learned judge submitted the question of damages to the jury. It was proper to allow the jury to assess damages for pain and suffering sustained as the result of the injury, as well as for any permanent injury proved.
We have nothing to say about the amount of damages allowed by the jury. They may be all right in this particular instance, but this court is often told, and we cannot shut our eyes to the fact, that juries are prone to be more liberal, or perhaps, rather, more unreasonable, in allowing damages against corporations than they are, as against individuals under like circumstances, without reflecting that they are punishing stockholders whose money has built up these useful lines of convenient and speedy transit, and *125■who have no active connection with the management of the business whatever, and who are entirely innocent of any wrong occurring in their management. The rule of right is the same whether the party be artificial or natural, and^ should he so held by courts and juries. It may be so administered, if care be taken by judges on the trial of causes where such parties are involved. Had the precise injury here been inflicted by the trespass and negligence of a private hack-driver, such a verdict would hardly have been sustained, as it would probably have ruined and beggared the owner of the vehicle, and yet the rule of right ought to be the same. I have no sympathy with guilty agents, but a reasonable rule of responsibility should apply to his employers if they are guilty of no negligence in>niploying him, be that employer a railroad company or a private person; the only difference being in the requirement of greater vigilance necessary in the one case than the other, owing to the difference in power to injure between public and private vehicles.
Judgment affirmed.